IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-10793
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

KENNETH W. LEE,

                                     Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:94-CR-349-X
                        - - - - - - - - - -
                           April 16, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Kenneth W. Lee argues that the district court erred in

failing to grant him a downward adjustment of his offense level

for acceptance of responsibility.

     We have reviewed the record, including the presentence

report, the transcript of the sentencing hearing, and the briefs,

and we affirm the district court's decision to deny Lee a

reduction of his offense level for acceptance of responsibility

substantially for the reasons stated by the district court at the


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-10793
                                -2-

sentencing hearing.   See United States v. Kenneth W. Lee, No.

3:94-CR-349-X (N. D. Tex. Aug 24, 1995).

     AFFIRMED.